NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Submitted March 28, 2012*
                                   Decided March 29, 2012

                                            Before

                              FRANK H. EASTERBROOK, Chief Judge 

                              RICHARD A. POSNER, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

No. 11‐2913

LATESHIA ZACHARY,                                    Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 09 C 7879
ARAMARK CORRECTIONAL
SERVICES, LLC,                                       Charles R. Norgle, Sr.,
     Defendant‐Appellee.                             Judge.

                                          O R D E R

      Lateshia Zachary appeals the denial of her motion under Federal Rule of Civil
Procedure 60(b) to reopen her suit for sex discrimination. We affirm. 

       Zachary sued Aramark Correctional Services, LLC, her former employer, for
discrimination under Title VII of the Civil Rights Act of 1964. After Zachary and her



       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 11‐2913                                                                                Page 2

attorney failed to appear at a status hearing, to respond to discovery, to communicate with
defense counsel, and to appear at a show‐cause hearing, the court dismissed the case for
failure to prosecute her complaint. Zachary’s attorney moved under Rule 59(e) to vacate the
judgment, and the motion was denied. Zachary did not appeal, and instead more than
seven months later filed a pro se motion to reopen the case, because her “extreme fatigue,
loss of memory and concentration, and crying fits” had kept her from pursuing the
litigation. The district court construed the motion as arising under Rule 60(b) and denied it,
noting that Zachary failed to explain why her personal difficulties prevented her from
informing the court or defense counsel of her situation.

       On appeal, Zachary argues that the district court erred by dismissing her underlying
complaint for want of prosecution. In a prior order, however, we limited this appeal to a
review of her Rule 60(b) motion. Zachary may not use Rule 60(b) as a substitute for a timely
appeal of the underlying dismissal, see Kiswani v. Phoenix Sec. Agency, Inc., 584 F.3d 741, 743
(7th Cir. 2009); Bell v. Eastman Kodak Co., 214 F.3d 798, 801 (7th Cir. 2000). To the extent that
Zachary’s brief can be construed to argue under Rule 60(b) that her nonfeasance was
“excusable neglect” based on medical circumstances beyond her control, the district court
did not abuse its discretion in determining that she had not presented evidence of
exceptional circumstances to justify relief. See Nelson v. Napolitano, 657 F.3d 586, 591 (7th Cir.
2011); Harrington v. City of Chicago, 433 F.3d 542, 547–48 (7th Cir. 2006).

                                                                                     AFFIRMED.